       Case 1:19-cv-01539-AT-JLC Document 24 Filed 05/26/20 Page 1 of 1


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
April Smoker,                                                       DOC #: _________________
                                                                    DATE FILED: _5/26/2020___
                      Plaintiff,

              -against-                                              19 Civ. 1539 (AT) (JLC)

Commissioner of Social Security,                                             ORDER

                Defendant.
ANALISA TORRES, District Judge:

       Having received no objections to the Report and Recommendation (the “R&R”), ECF
No. 23, of the Honorable James L. Cott, the Court reviewed the R&R for clear error, and found
none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17, 2014).

        The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, Plaintiff’s motion
for judgment on the pleadings is GRANTED, the Commissioner’s cross-motion is DENIED, and
the case is REMANDED to the Administrative Law Judge (“ALJ”) pursuant to sentence four of
42 U.S.C. § 405(g).

       On remand, the ALJ should:

   1. Specify, upon further development of the record, what weight he assigns to treating
      psychiatrist Galina Bass, M.D.’s opinions and provide a comprehensive analysis for the
      reasons he has assigned this particular weight, if deemed less-than-controlling;

   2. Revisit the vocational expert’s testimony, as necessary, in light of all relevant medical
      and other evidence made part of the record on remand;

   3. Further develop the record by soliciting treatment records from David Goldberg,
      L.M.S.W., in order to fully assess Plaintiff’s mental functional limitations;

   4. Reevaluate Plaintiff’s credibility in light of all the relevant medical and other evidence;
      and

   5. Clarify Plaintiff’s alleged onset date.

        The Clerk of Court is directed to terminate the motions at ECF Nos. 14 and 20, and close
the case.

       SO ORDERED.

Dated: May 26, 2020
       New York, New York
